Citation Nr: 1529352	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, with diabetic neuropathy of the bilateral hands and feet, essential hypertension, and peripheral vascular disease, to include as secondary to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

In November 2009, the Veteran filed separate claims seeking service connection for peripheral neuropathy of his hands and feet.  At his January 2010 VA examination, the Veteran was diagnosed as having diabetic neuropathy of the hands, diabetic neuropathy of the feet, essential hypertension aggravated by diabetes, and peripheral vascular disease associated with diabetes.  The Board has recharacterized these disorders to reflect that they are complications of the Veteran's diabetes mellitus, type II.  Because service connection is being granted for the Veteran's diabetes mellitus, type II, the Veteran is not prejudiced by the Board addressing these complications as part of the Veteran's claim seeking service connection for diabetes mellitus, type II.

In February 2015, the Veteran's representative submitted a statement indicating that the Veteran was unable to maintain employment after he underwent a right leg amputation in February 2014.  The issue of entitlement to a total disability rating based upon individual unemployability (TDIU benefits) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ)/RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ/RO for appropriate action.  38 C.F.R. § 19.9(b) (2014); see Rice v. Shinseki, 22 Vet. App. 447 (2009).





FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while on active duty at an Air Force Base in Korat, Thailand, from August 1967 to October 1968.

2.  The Veteran currently has diabetes mellitus, type II; the evidence of record does not affirmatively establish that the Veteran's diabetes mellitus, type II, is unrelated to his in-service exposure to herbicides.

3.  The Veteran's diabetic neuropathy of the bilateral hands and feet, essential hypertension, and peripheral vascular disease, are complications related to his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, with diabetic neuropathy of the bilateral hands and feet, essential hypertension, and peripheral vascular disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II, with diabetic neuropathy of the bilateral hands and feet, essential hypertension, and peripheral vascular disease.  Specifically, the Veteran claims that he was responsible for laying pipeline, constructing roadways to the flight line, and building storage tanks containing jet fuel while stationed at the Air Force Base (AFB) in Korat, Thailand.  He further contends that his duties as a Pipe Line Specialist regularly placed him within close proximity of the base perimeter.

If a Veteran was exposed to an herbicide agent during active military, naval or air service, diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(d)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).

For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by an appropriate MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Service personnel records reflect that the Veteran served at Korat AFB in Thailand from August 1967 to October 1968.  His duties during this time were listed as Pipe Line Specialist.

In an August 2014 statement, the Veteran indicated that his inservice duties required him to work in close proximity to the perimeters of Korat AFB.  The Veteran stated that he was "close to the perimeter everyday [and] it was routine to be right next to and on the perimeter regularly."  In particular, he stated that he was responsible for constructing roadways to the flight line and that he would have to travel around to the various open areas of the base.  He also stated that he helped with the construction of storage tanks for jet fuel and that this construction took place within 100 yards of the base perimeter.  Lastly, the Veteran asserted that he would often travel across the perimeter when leaving the base to visit other parts of Korat, Thailand.  

The Board has considered the Veteran's contentions and testimony, as well as the documented use of herbicides at the location he is shown to have been stationed, and finds that the preponderance of the evidence shows that he was, based on his duties and his location, exposed to herbicides while in Thailand.  The Veteran served on one of the air bases where exposure was possible.  Moreover, he reported that his inservice duties brought him in close proximity to the perimeter of Korat AFB.  Absent any evidence to the contrary, the Board finds the Veteran's contentions credible. 

Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the record establishes that the Veteran currently has diabetes mellitus, type II.  As such, service connection for diabetes mellitus, type II, with diabetic neuropathy of the bilateral hands and feet, essential hypertension, and peripheral vascular disease, is granted as due to inservice herbicide exposure.
ORDER

Service connection for diabetes mellitus, type II, with diabetic neuropathy of the bilateral hands and feet, essential hypertension, and peripheral vascular disease, is granted.



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


